Citation Nr: 0215631	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  97-20 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for paresthesias of 
the left lateral thigh, currently evaluated as 10 percent 
disabling.

(The issue of entitlement to increased evaluations for 
adjustment disorder with mixed anxiety and depressed mood 
will be the subject of a separate, future Board decision.  
The issue of entitlement to service connection for residuals 
of a cesarean section, to include bowel and/or colon 
laceration with postoperative retained sutures, endometriosis 
and ovarian cysts, will be the subject of a post-development 
action.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to October 
1994.

This appeal originates from two rating decisions in January 
1997 in which the RO denied an evaluation in excess of 10 
percent for service-connected adjustment disorder with mixed 
anxiety and depressed mood, effective October 11, 1994.  The 
RO also assigned a compensable, 10 percent, evaluation for 
the veteran's service-connected paresthesias of the left 
lateral thigh, effective October 11, 1994.  The veteran filed 
a notice of disagreement with these determinations in 
February 1997 and a statement of the case was issued in 
February 1997.  The veteran perfected her appeal to the Board 
of Veterans' Appeals (Board) in June 1997.  The veteran 
presented hearing testimony before a hearing officer at the 
RO in July 1997 and before the undersigned Board Member in 
Washington, D.C. in October 1998.  Transcripts from both 
hearings have been made a part of the record.

In June 1999 and October 2000, the Board remanded the matters 
on appeal to the RO additional development and adjudication.  
In a July 2002 rating decision, the RO increased the 
veteran's evaluation for her service-connected adjustment 
disorder with anxiety and depressed mood to 30 percent 
disabling, effective July 21, 2001.  

The Board's decision on the claim of entitlement to an 
increased evaluation for paresthesia of the left leg is set 
forth herein.  As to the issue of an increased evaluation for 
adjustment disorder with anxiety and depressed mood, the 
Board is taking additional development pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Red. Reg. 3,099, 
3,105 (Jan. 23, 2002)) (codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the response to the 
notice, the Board will prepare a separate decision addressing 
this issue.  The Board is also deferring further action on 
the veteran's timely challenge to the RO's July 2002 denial 
of service connection for residuals of a cesarean section, to 
include a bowel and/or colon laceration with postoperative 
retained sutures, endometriosis and ovarian cysts.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for a higher evaluation for left 
thigh disability has been accomplished.  

2.  The veteran has paresthesia and pain in the left lower 
extremity that results in overall disability that is between 
mild and moderate in degree. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 20 percent, but no higher, evaluation for 
paresthesias of the left lateral thigh have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001, 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261, 4.124a, Diagnostic Code 8520 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

Through the February 1997 statement of the case and September 
1997 and January 2000 supplemental statements of the case, 
and various correspondence from the RO, the veteran and her 
representative have been notified of the law and regulations 
governing entitlement to the benefits she seeks, the evidence 
which would substantiate her claim, and the evidence which 
has been considered in connection with her appeal. Also, in a 
letter dated in April 2001, the RO specifically informed the 
veteran of the VCAA and its requirements, as well as what 
evidence it would obtain and what information the veteran 
needed to provide in the event that there were outstanding 
treatment records that VA needed to retrieve.  The veteran 
was alternatively advised that she could get the records 
herself and send them to the RO.  Accordingly, the statutory 
and regulatory requirement that VA notify a claimant as to 
what evidence, if any, will be obtained by the claimant and 
what evidence, if any, will be retrieved by the VA, has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board finds that the duty to assist has been met.  In 
response to her request, the veteran has been afforded the 
opportunity to present testimony at hearings both before RO 
and Board personnel.  Moreover, it appears that all existing, 
pertinent evidence relative to the claim, to include VA 
outpatient treatment and examination reports, and private 
medical records, is of record.  Significantly, neither the 
veteran, nor his representative, has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
for a higher evaluation for left thigh disability, at this 
juncture, without first remanding it to the RO for any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 


II.  Factual Background

In a March 1995 rating decision, the RO granted service 
connection for a left lower extremity disability and assigned 
a noncompensable evaluation, effective October 11, 1994.

The veteran presented to a VA medical facility in March 1996 
complaining of left thigh pain since receiving a spinal 
anesthetic for a repeat cesarean section in 1994.  Neurologic 
findings were normal except for an area of dysesthesia along 
the left lateral thigh.  The physician assessed that it was 
probably causalgia related to the 1994 lumbar puncture 
striking a nerve root.  The veteran was given a TENS unit 
which she said provided a significant amount of pain relief.  
However, she later reported in May 1996 that the TENS unit 
did not help and she had severe pain in the left thigh.  She 
was seen at a VA pain clinic in August 1996 due to a sharp 
pain in her hips, back and extremities and numbness and 
tingling in the foot.

In October 1996, the veteran filed a claim for increased 
compensation benefits, asserting that her left leg disability 
had worsened.

In a January 1997 rating decision, the RO increased the 
evaluation for the veteran's paresthesia of the left lateral 
thigh to 10 percent disabling.

At a hearing at the RO in July 1997, the veteran testified 
that her left thigh disability had worsened in that she had 
no feeling between her leg, hip and knee except for pain.  
She said that her foot was numb and her toes tingled, and her 
back and hip had gotten worse as well.  She said that the 
pain was constant, but was worse at times.  She described the 
pain as moderate to severe when it was real bad.  

A May 1998 VA treatment record contains an assessment of 
chronic pain in the left leg and foot.

At a central office hearing in October 1998, the veteran 
testified that her left leg had worsened.  She said that she 
had to compensate for her left leg with her right leg and did 
not walk properly.  Her spouse said that some of the numbness 
had been replaced by pain and radiated down to the ankle.  He 
said that it had gotten to the point where it was affecting 
the veteran's hip and low back.

VA outpatient records dated from 1998 to 2000 reflect the 
veteran's complaints of left thigh, hip and leg pain as well 
as assessments of chronic pain.  According to a July 1999 VA 
treatment record, range of motion in the veteran's left lower 
extremity caused pain at the hip and thigh.  

A VA neurological examination was performed in July 2001 at 
which time the veteran complained of numbness in the left 
lower extremity and pain in the left leg that began in the 
left foot and went up to the left hip.  On examination the 
veteran had a normal gait and normal strength.  There was no 
evidence of straight leg raising sign.  Deep tendon reflexes 
were normal including the Achilles reflexes.  On the sensory 
examination there was numbness and tingling in an indefinite 
area that did not have any definite pattern, suggesting to 
the examiner that there was no reality to the numbness area.  
The examiner said that he was going to give the veteran a 
computed tomography of the lumbar spine and an 
electromyography to verify the presence of the abnormality.  
He provided an impression of normal neurological examination 
with sensory loss that seemed to be functional in nature.

A VA muscle examination report dated in July 2001 notes that 
the veteran's complaints were inconsistent with previous 
complaints.  The examiner said that previous examination 
revealed an area of approximately 6 centimeters on the 
lateral thigh and that presently the veteran complained of 
numbness in the entire lateral thigh along with some tingling 
in the posterior thigh to the knee.  He relayed the veteran's 
complaints of numbness in her leg on the lateral border and 
that she was taking Tylenol #3 and Flexeril.  He added that 
she denied using "assistive" devices.  On examination the 
veteran was able to heel and toe walk, and squat and rise 
without difficulty.  She had negative straight leg raising in 
the seated and supine position in the left and right lower 
extremities.  Deep tendon reflexes were 2+ and symmetrical.  
Quadriceps and hamstring strength was 5/5 on the left.  
Physical examination and palpation of the left thigh revealed 
subjective complaints of paresthesia in the lateral border of 
the thigh extending from the greater trochanter down to the 
knee and across the knee over the L5 distribution in the leg 
as well as some in the S1 distribution in the posterior calf.  
The veteran was assessed as having subjective paresthesias to 
the lateral thigh without evidence of muscular weakness in 
the same nerve root pattern.  The examiner noted that the 
examination was inconsistent was previous examinations.  He 
recommended electromyelogram (EMG) studies to corrugate this 
as well as nerve conduction studies.  

An EMG study of the lower extremities was conducted in August 
2001 revealing normal results.  

A September 2001 VA outpatient record reflects the veteran's 
complaint of a three-centimeter patch on her left leg that 
felt like "it was on fire".  On examination the veteran had 
full range of motion in the lower extremities.  Peripheral 
pulses were palpable and muscle strength was symmetric.  
There was no edema and no identifiable abnormality of the 
left extremity.  

In July 2002, the RO was informed by VA's vocational 
rehabilitation counselor that the veteran had completed a 
degree in December 2001 and had been placed in the employment 
assistance program.  The RO was further informed that the 
veteran ceased her job search in March 2002 due to pending 
surgery.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran's left leg disability is evaluated under 
Diagnostic Code 8520 for incomplete paralysis of the sciatic 
nerve.  Under this code, mild incomplete paralysis warrants a 
10 percent evaluation, moderate incomplete paralysis warrants 
a 20 percent evaluation, moderately severe incomplete 
paralysis warrants a 40 percent evaluation, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent evaluation.  For complete paralysis of the sciatic 
nerve; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost, an 80 percent evaluation is warranted.

Alternatively, the Board also has considered the claim under 
the limitation of motion codes for the leg.  A 10 percent 
evaluation is warranted for limitation of flexion to 45 
degrees, a 20 percent evaluation is warranted for leg flexion 
to 30 degrees and a 30 percent evaluation is warranted for 
leg flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

For limitation of extension of the leg, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
a 20 percent evaluation is warranted for extension limited to 
15 degrees and a 30 percent evaluation is warranted for 
extension limited to 20 degrees.  When extension is limited 
to 30 degrees, a 40 percent evaluation is warranted.

The only findings shown by the record with respect to the 
veteran's left leg disability are paresthesia and pain.  In 
regard to paresthesia, recent VA examination reports in July 
2001 note the veteran's complaints of numbness, but also note 
the inconsistency of this complaint.  Specifically, the VA 
neurological examiner stated that in regard to the sensory 
examination, the veteran had numbness and tingling in an 
indefinite area that did not have any definite pattern 
suggesting (to the examiner) that there was no reality to the 
numbness area.  He provided an impression of normal 
neurological examination with sensory loss that seemed to be 
functional in nature.  Similarly, at a later VA examination 
in July 2001, the examiner noted that the veteran's 
complaints of paresthesia in the left thigh were inconsistent 
with previous complaints.  In this regard, he said that 
previous examination revealed an area of approximately 6 
centimeters on the lateral thigh, but presently the veteran 
was complaining of numbness in the entire lateral thigh and 
some tingling in the posterior thigh or the knee.  His 
assessment was subjective paresthesia to the lateral thigh 
without evidence of muscular weakness in the same nerve root 
pattern.  He recommended an electromyography (EMG) study that 
was performed in August 2001 and was normal.  

Based on the veteran's subjective complaints of paresthesia, 
without supportive findings on examination, the Board finds 
that the paresthesia alone does not warrant a higher than the 
present 10 percent evaluation for mild incomplete paralysis.  
However, consideration must also be given to the veteran's 
complaints of pain and assessments of chronic pain as 
reflected on a number of VA outpatient records from 1998 to 
2000.  Such pain has been attributed to the veteran's nerve 
injury as evidenced by a April 1999 VA treatment record 
wherein the physician said that a tentative diagnosis of 
causalgia had been made and that the pain originated from a 
lumbar puncture for spinal block that the veteran received in 
1994 for a cesarean section.  In regard to the extent of 
pain, the veteran testified that it was constant, but was 
worse at times, and moderate to severe at its worst.

In view of the veteran's testimony and documented complaints 
of pain and paresthesia, along with assessments of chronic 
pain, the Board finds that the veteran's overall disability 
picture for her left leg nerve disability falls somewhere 
between the current 10 percent evaluation for mild impairment 
and a 20 percent evaluation for moderate impairment.  
Considering the fact that such pain could, conceivably, 
result in functional loss of the thigh/leg in addition to 
that shown objectively, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for a 20 percent evaluation under Diagnostic 8520, 
for overall moderate impairment, are met.  

However, more than the 20 percent evaluation assigned herein 
is not warranted.  In view of the normal neurological 
findings noted on recent VA examinations in July 2001 and in 
recent treatment records, the Board is unable to conclude 
that the criteria for a 40 percent evaluation, for moderately 
severe incomplete paralysis, are met.  In this regard, the 
Board points out that, notwithstanding the subjective 
complaints of paresthesia and pain, there have been no 
objective neurological findings.  Examination reports show 
that the veteran had normal strength, tone and reflexes in 
the left lower extremity and straight leg raising was 
negative.  They also show that she does not require any 
"assistive" devices.  Such findings simply do not support 
an evaluation higher than 20 percent under Diagnostic Code 
8520. 

A evaluation higher than 20 percent also is not warranted 
under the limitation of motion codes.  Although there is a VA 
outpatient record dated in July 1999 that notes that range of 
motion on the left caused pain at the hip and thigh, there is 
a lack of actual findings of limitation of flexion or 
extension.  In fact, a September 2001 VA outpatient records 
shows that the veteran had full range of motion in the lower 
extremities.  In light of the normal range of motion 
findings, a higher than 20 percent evaluation would simply 
not be warranted, even taking into consideration the extent 
of the veteran's functional loss due to pain.  

Finally, the Board notes that the record does not objectively 
establish that the veteran's left thigh disability is so 
exceptional or unusual as to warrant compliance with the 
procedures for assignment of a higher evaluation on an extra-
schedular basis.  For example, there is no evidence of marked 
interference with employment or repeated hospitalizations as 
a result of the left thigh disability.  See 38 C.F.R. 
§ 3.321(b)(1). 

For all the foregoing reasons, the evidence favors the 
assignment of an increased evaluation, to 20 percent, for the 
veteran's service-connected paresthesias of the left lateral 
thigh.  

ORDER

An increased rating of 20 percent for the veteran's service-
connected paresthesias of the left lateral thigh is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

